DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 35-39 and 41-54 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Su (US 2006/0019247, IDS reference).
Regarding claim 35, Su disclosed:
A method for analyzing labeled polymers,
“[0018] The disclosed methods and apparatus 100 are of use for the rapid, automated sequencing 150 and/or identification 160 of nucleic acid molecules 230, 310.” Sequencing and/or identification constitute “analyzing”.
“[0019]…The labeled nucleic acids 230, 310 from each chamber 120, 122, 124, 126, 280, 350 are passed through one or more nanopores 255, 330, operably coupled to detectors 257, 345 that can detect labeled nucleotides 235, 245, 315.” Labeled nucleic acids are “labeled polymers”.
the method being performed using a system comprising: a plurality of independently addressable elements, each independently addressable element comprising a thin film separating a cis compartment from a trans compartment, 
“[0020] Certain embodiments of the invention concern an apparatus 100 for sequencing 150 and/or identification 160 of nucleic acids 230, 310. In various embodiments of the invention, the  that can detect labeled nucleotides 235, 245, 315 as they pass through the nanopores 255, 330.” Although Su does not use the term “independently addressable”, each sub-device 200, 300 (see figures 2, 3) constitutes an independently addressable element, since each is operably coupled to its own detector. Therefore, the signal from a given detector is “addressable” to the corresponding sub-device. In addition, note Su disclosed that the apparatus comprised one or more sub-devices (see also figure 1 and paragraph [0019], which describes four different sub-devices (“chambers”) 120, 122, 124 and 126). Thus, Su disclosed “a plurality” of individually addressable elements. 
wherein the thin film of each independently addressable element comprises a pore therein; 
See paragraph [0020] discussed above.
and a power source electrically coupled to electrodes, wherein the power source and electrodes are configured to apply a potential difference across the thin films of the plurality of independently addressable elements, 
“[0020]…In some embodiments of the invention, electrodes 262, 264, 350, 355 in the upper and lower chambers 280, 350, 290, 360 generate an electrical field that drives labeled nucleic acids 230, 310 from the upper 280, 350 to the lower chamber 290, 360 through the nanopores 255, 330. The electrical gradient may be controlled by a voltage regulator 260, 335, which may be operably coupled to a computer 130, 265, 340.” It would have been understood that a power source would be electrically coupled to the electrodes. Electrodes cannot generate an electrical field without a power source.
the method comprising, for each independently addressable element: (a) providing a labeled polymer to a solution in the cis compartment; 

(b) applying a potential difference across the thin film to translocate a label of the labeled polymer through the pore to a solution in the trans compartment; 
“[0020]…In some embodiments of the invention, electrodes 262, 264, 350, 355 in the upper and lower chambers 280, 350, 290, 360 generate an electrical field that drives labeled nucleic acids 230, 310 from the upper 280, 350 to the lower chamber 290, 360 through the nanopores 255, 330. The electrical gradient may be controlled by a voltage regulator 260, 335, which may be operably coupled to a computer 130, 265, 340.”
and (c) measuring a transport property during translocation of the label from the cis compartment to the trans compartment
“[0022]…The conducting layer 327 may be operably coupled to an electrical detector 345, which may detect any type of electrical signal, such as voltage, conductivity, resistance, capacitance, etc. In such embodiments, the nucleotides may be labeled with a label 315 that can be detected by its electrical properties. In one non-limiting example, the label 315 may comprise gold nanoparticles. As a nucleotide labeled with a gold nanoparticle 315 passes through the nanopore 330, it produces changes in the conductivity, resistance and other electrical properties of the nanopore 330 compared to unlabeled portions of the nucleic acid 310. Thus, passage of labeled nucleotides 315 through the nanopore 330 can be detected by the electrical detector 345…”.
Regarding claim 36: “[0019] In some embodiments of the invention, exemplified in FIG. 1, a template nucleic acid 230, 310 is placed into four chambers 120, 122, 124, 126, 280, 350, each chamber 
Regarding claim 37: “[0019] In some embodiments of the invention, exemplified in FIG. 1, a template nucleic acid 230, 310 is placed into four chambers 120, 122, 124, 126, 280, 350, each chamber 120, 122, 124, 126, 280, 350 to contain a different labeled nucleotide 235, 245, 315--A, G, C and T or U. Labeled complementary nucleic acid strands 230, 310 are synthesized from the template nucleic acids 230, 310 using known synthetic techniques.”
Regarding claim 38: “[0019]…The distance maps 140 are used to identify 160 or sequence 150 the template nucleic acid 230, 310.”
Regarding claim 39, a polynucleotide comprises a phosphate backbone.
Regarding claim 41: “[0022]…The conducting layer 327 may be operably coupled to an electrical detector 345, which may detect any type of electrical signal, such as voltage, conductivity, resistance, capacitance, etc.”
Regarding claim 42: “[0020]…One or more nanopores 255, 330 extend through the sensor layers 212, 323 and allow passage of nucleic acids 230, 310.”
Regarding claim 43: “[0024] Fabrication of nanopores 255, 330, nanotubes and/or nanochannels, individually or in arrays, may utilize any technique known in the art for nanoscale 
Regarding claims 44 and 45: “[0037] In some embodiments of the invention, nanopores 255, 330 may be single ion channels in lipid bilayer membranes (e.g., Kasianowitz, et al., Proc. Natl. Acad. Sci. USA 93:13770-13773, 1996). Such ion channels may include, but are not limited to, Staphylococcus aureus alpha-hemolysin and/or mitochondrial voltage-dependent anion channels.” Staphylococcus aureus alpha-hemolysin is a biological pore. A lipid bilayer is a “molecular bilayer”. In addition, Su disclosed: “[0030] In other embodiments of the invention, ion-beam lithography may be used to create nanopores 255, 330 and/or nanochannels on a chip…”, which would be an example of inorganic/solid state membrane.
Regarding claim 46, the features of “a plurality of independently addressable elements” and “a power source” have been discussed above. Regarding a processor, Su disclosed: “[0070] In particular embodiments of the invention, the detector 257, 345 may be operably coupled to the computer 130, 265, 340. Data from the detector 257, 345 may be analyzed by the processor and the data stored in the main memory. The processor may compile the data from the detector 257, 345 corresponding to time at which labeled nucleotides 235, 245, 315 pass through a nanopore 255, 330. Data from a plurality of nanopores 255, 330 may be utilized to obtain the complete nucleic acid sequence 150.” Therefore, Su disclosed the processor was programmed to measure a “transport property” during translocation of the label from the cis compartment to the trans compartment. As far as the processor controlling the power source to apply a potential difference (voltage) to cause translocation through the nanopore, Su disclosed: “[0020]…The electrical gradient may be controlled by a voltage regulator 260, 335, which may be operably coupled to a computer 130, 265, 340.”

Regarding claim 48: “[0070] In particular embodiments of the invention, the detector 257, 345 may be operably coupled to the computer 130, 265, 340. Data from the detector 257, 345 may be analyzed by the processor and the data stored in the main memory. The processor may compile the data from the detector 257, 345 corresponding to time at which labeled nucleotides 235, 245, 315 pass through a nanopore 255, 330. Data from a plurality of nanopores 255, 330 may be utilized to obtain the complete nucleic acid sequence 150.”
Regarding claim 49: “[0022]…The conducting layer 327 may be operably coupled to an electrical detector 345, which may detect any type of electrical signal, such as voltage, conductivity, resistance, capacitance, etc.”
Regarding claim 50: “[0020]…One or more nanopores 255, 330 extend through the sensor layers 212, 323 and allow passage of nucleic acids 230, 310.”
Regarding claim 51: “[0023] In certain embodiments of the invention, the nanopore 255, 330 may be 0.5, 1, 2, 3, 4, 5, 6, 7, 8, 9 or 10 nm in diameter.”
Regarding claim 52: “[0024] Fabrication of nanopores 255, 330, nanotubes and/or nanochannels, individually or in arrays, may utilize any technique known in the art for nanoscale manufacturing. The following techniques are exemplary only. In certain embodiments of the invention, nanopores 255, 330, nanochannels and/or nanotubes may be constructed on a solid-state matrix comprising sensor layers 212, 323 by known nanolithography methods…”. A pore constructed in a solid-state matrix would be a solid state pore.
.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was 
Claim 40 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Su (US 2006/0019247, IDS reference) in view of van der Schans (Journal of Chromatography A 772:255-264 (1997)) and Gerland (Physical Biology 1:19-26 (2004)).
The teachings of Su have been discussed. In addition, Su disclosed (paragraph [0037]): “An electric field applied to single-stranded RNA and DNA molecules 230, 310 can cause these molecules to move through 2.6 nm diameter ion channels in lipid bilayer membranes (Kasianowitz et al., 1996). The single-stranded nucleic acids 230, 310 may pass through the ion channel in linear fashion.”
Su did not disclose that the labeled polymer (i.e. labeled nucleic acid molecule) comprised a duplex region, or that applying a potential difference (voltage) across the pore unzipped the duplex region.
It was well-known that single-stranded nucleic acids can adopt secondary structure, as disclosed, for example, by van der Schans (page 261, section 3.2): “When one is working with ssDNA, it is important to be aware of its propensity to adopt secondary structure.”
It was also known in the art that passing nucleic acid molecules comprising such secondary structure through a nanopore that only accommodates single-stranded nucleic acid under the influence of an electric field, the secondary structure will “unzip”, as disclosed, for example, by Gerland (see figure 2, for example). 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the instant application that when practicing the method of Su, at least some 

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL C WOOLWINE whose telephone number is (571)272-1144. The examiner can normally be reached 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY BENZION can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL C WOOLWINE/                 Primary Examiner, Art Unit 1637